UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4123


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LATASHA EVETTE GLENN,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:07-cr-00711-HFF-22)


Submitted:    October 16, 2008              Decided:   October 30, 2008


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ernest Hamilton, Greenville, South Carolina, for Appellant.
Elizabeth   Jean  Howard,   Assistant  United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Latasha     Evette   Glenn       appeals       the   district        court’s

judgment     entered     pursuant   to        her        conviction    and    57-month

sentence after pleading guilty to conspiracy to possess with

intent to distribute five kilograms or more of cocaine and fifty

grams   or   more   of    crack   cocaine,      in        violation   of     21   U.S.C.

§§ 841(a)(1), (b)(1)(A) and 846 (2000).                    Counsel for Glenn filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

in which he asserts there are no meritorious issues for appeal,

but asks this court to review whether the district court failed

to give adequate consideration to the assistance Glenn provided

to the Government.          Glenn was notified of the opportunity to

file a pro se supplemental brief, but has failed to do so.

Finding no error, we affirm.

             Following     United   States          v.     Booker,    543    U.S.     220

(2005), a district court must engage in a multi-step process at

sentencing.      First, it must calculate the appropriate advisory

Guidelines range.        It must then consider the resulting range in

conjunction with the factors set forth in 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2008) and determine an appropriate sentence.

Gall v. United States, 128 S. Ct. 586, 596 (2007).                           We review

the   district   court’s     imposition        of    a     sentence   for     abuse    of

discretion.      Id. at 597; see also United States v. Pauley, 511

F.3d 468, 473 (4th Cir. 2007).                This court “must first ensure

                                          2
that    the    district       court   committed        no     significant        procedural

error, such as failing to calculate (or improperly calculating)

the    Guidelines      range,     treating      the        Guidelines      as    mandatory,

failing to consider the § 3553(a) factors, selecting a sentence

based    on    clearly    erroneous      facts,        or     failing      to    adequately

explain the chosen sentence--including an explanation for any

deviation from the Guidelines range.”                      Gall, 128 S. Ct. at 597.

              If there are no procedural errors, we then consider

the     substantive       reasonableness              of     the     sentence.            Id.

“Substantive reasonableness review entails taking into account

the totality of the circumstances, including the extent of any

variance from the Guidelines range.”                        Pauley, 511 F.3d at 473

(internal quotation marks and citation omitted).                            Further, this

court may presume a sentence within the Guidelines range to be

reasonable.         Id.   Mere disagreement with the district court’s

exercise      of     sentencing       discretion           does    not     permit   us    to

substitute our judgment for that of the lower court.                                Id. at

473-74.       “Even if we would have reached a different sentencing

result on our own, this fact alone is ‘insufficient to justify

reversal of the district court.’”                Id. at 474 (quoting Gall, 128

S. Ct. at 597).

              While    Glenn     contends       the    district          court   failed   to

adequately         consider     her    assistance           to     the     Government     in

determining her sentence, there is no evidence to support this

                                            3
assertion, especially in light of the fact that she received a

sentence at the low end of the Guidelines range.                          The district

court heard argument from Glenn and explicitly stated that it

had considered the factors set forth in § 3553(a).                         See United

States    v.    Montes-Pineda,        445   F.3d    375,    380    (4th   Cir.   2006).

Furthermore, the filing of a motion for downward departure was

within the Government’s sole discretion, as the Government was

not required to move for a reduction under the terms of the plea

agreement.        Nor is there any evidence in the record that the

refusal was based on an unconstitutional motive. *                        See Wade v.

United    States,      504    U.S.    181,       185-86    (1992).        Accordingly,

Glenn’s claim is meritless.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                         This court

requires       that   counsel    inform     his    client,    in   writing,      of   her

right to petition the Supreme Court of the United States for

further    review.       If     the   client      requests   that    a    petition     be

filed, but counsel believes such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

     *
      The Government conceded that Glenn provided helpful
information early in the investigation.           The Government
maintained, however, that Glenn’s assistance did not rise to the
level of substantial assistance required for filing a motion
pursuant to U.S. Sentencing Guidelines Manual § 5K1.1 (2007).



                                             4
representation.     Counsel’s motion must state that a copy thereof

was   served   on   the   client.   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                    5